ORDER
The records in the office of the Clerk of The Supreme Court show that, on November 9,1977, Deborah Huskey Benton was admitted as a member of the Bar of this State.
In a letter addressed to Mr. Robert N. Durant, Executive Director of the South Carolina Bar, dated February 8,1983, Ms. Benton requested that her resignation be accepted. Ms. Benton’s letter is made a part of this Order. Ms. Benton also confirmed her resignation to the South Carolina Supreme Court.
It Is, Therefore, Ordered that the resignation of Deborah Huskey Benton be accepted. She shall forthwith, within five days, deliver to the Clerk of the Supreme Court her Certificate of Admission to practice law in this State, and her name shall be stricken from the roll of attorneys.
2507 Arlington Blvd., # 202
Arlington, Virginia 22201
February 8,1983
Mr. Robert Durant,
The South Carolina Bar
P. O. Box 11039
Columbia, South Carolina 29211
Dear Mr. Durant:
Regarding the payment of License Fees, Clients Security Fund Assessment and Section Dues for 1983 membership in the South Carolina Bar, please accept this letter in lieu thereof and as my request for permission to withdraw without prejudice my membership in the South Carolina Bar. Though my interest in the South Carolina Bar remains active, I have relocated and I do not foresee returning to South Carolina to actively practice law. I regret that provision is not made in the South Carolina Bar rules for inactive membership allowing one to remain associated with the Bar without retaining active status. I understand that you will submit this request *148to the South Carolina Supreme Court for its acceptance and approval and I authorize the submission of this letter as evidence of my request.
Thank you for your time and consideration in this matter.
Sincerely,
s/Deborah H. Benton
Deborah H. Benton, Esquire